Citation Nr: 9926725	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  94-48 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to service connection for Parkinson's 
disease, secondary to service-connected PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1953.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in April 1998, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, for additional development.  The case is 
now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's PTSD is manifested by recurrent nightmares, 
flashbacks, and severe social impairment, which render him 
unemployable.  

3. The veteran's Parkinson's disease has been shown to be 
permanently aggravated by his service-connected PTSD and the 
necessary medical treatment for his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 100 percent evaluation for 
PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.130, Diagnostic Code 9411 (1998).

2.  Service connection for Parkinson's disease, secondary to 
service-connected PTSD, is granted.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.310 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an increased evaluation for PTSD.

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well-grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim). The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  VA treatment records have been obtained and the 
veteran has been provided VA examinations.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings in this case are determined by applying 
the criteria set forth in the VA Schedule for Rating 
Disabilities (Rating Schedule) found in 38 C.F.R. Part 4 
(1996 and 1998).  The Board attempts to determine the extent 
to which the veteran's service-connected disability adversely 
affects his ability to function under the 

ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Under the provisions of the Rating Schedule in effect prior 
to November 7, 1996, a 50 percent evaluation for PTSD 
requires that the ability to establish or maintain effective 
or favorable relationships with people be considerably 
impaired, and that by reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels be so reduced 
as to result in considerable industrial impairment.  
Diagnostic Code 9411.  

A 70 percent evaluation for PTSD requires that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired, and that by reason of the 
severity and persistence of psychoneurotic symptoms, there is 
severe impairment in the ability to obtain and retain 
employment.  Id. 

A 100 percent evaluation for PTSD requires that the attitudes 
of all contacts except the most intimate be so adversely 
affected as to result in virtual isolation in the community, 
or that there be totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive energy) 
associated with almost all daily activities resulting in a 
profound retreat from mature behavior.  The individual may 
also be demonstrably unable to obtain or retain employment.  
Id.  

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals, (Court) 
has determined that the three criteria enumerated for a 100 
percent evaluation for a psychiatric disability are to be 
viewed separately, such that the veteran need only satisfy 
one of the three criteria in order to warrant the grant of a 
100 percent evaluation.  See Johnson v. Brown, Vet. App. 95, 
99 (1994).

Under the provisions of the Rating Schedule effective 
November 7, 1996, a 50 percent evaluation for PTSD is 
warranted by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
Diagnostic Code 9411.

A 70 percent evaluation for PTSD is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities: speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation for PTSD is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to 

perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id.

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath 1 Vet. App. 589.  Historically, the veteran was 
granted service connection for PTSD by an October 1991 rating 
decision.  The evaluation was 30 percent, effective December 
1990.  That rating was confirmed and continued until the 
award of the current 50 percent evaluation for PTSD, 
effective from April 1994, the date of receipt of the 
increased rating claim.  

Outpatient treatment records from the North Chicago VA 
Medical Center (VAMC), dated from 1994 to 1998, show 
continued treatment for the veteran's PTSD.  According to 
these records, at various times the veteran and his wife 
noted increased nightmares, as well as improvement and 
worsening of the veteran's PTSD symptoms.  It was noted that 
the veteran visited his brother in early 1998 for five weeks.  

The veteran and his wife presented testimony during a January 
1995 RO hearing.  The veteran said that he received 
psychiatric treatment twice a month from VA, and went to a 
weekly group for Korean War veterans.  He said that he was 
depressed often and so would go outside where he was not so 
depressed.  He played some golf at a VA course as part of his 
treatment and therapy.  He knew some friends at VA, but his 
wife said that he had no friends that would visit at his 
house.  When they did have visitors, he would stay by 
himself.  When his children visited, he would not talk much.  
He said that he stayed by himself a lot while at home with 
his wife.  

The veteran's wife stated that when he was depressed he was 
not talkative.  While sleeping, he would cry, shake, sweat 
and once he had hit her.  When he woke up at night, he would 
describe his nightmares.  One involved being a soldier by or 
in a fire, and tending to the wounded.  The veteran's wife 
stated that he did not 

remember the dreams when he woke up.  She said that he had 
nightmares about three or four times a week.  She also said 
that he was easily made angry or excited.  He would flail his 
arms around at lot during his sleep.  

In a statement dated in January 1995, the veteran's VA 
treating physician noted that he had provided psychiatric 
treatment for the veteran in excess of seven years.  The 
examiner expressed the opinion that the veteran was severely 
disabled by his PTSD, such that he was completely 
unemployable.  It was reported the veteran had daily 
nightmares and flashbacks of his Korean war experiences that 
prevented him from concentrating on daily tasks.  It was also 
reported the veteran had severe guilt and depressive symptoms 
which caused him to have little energy.  It was felt that 
these psycho-neurotic symptoms made job retention impossible.  
In addition, the veteran was noted to have frequent suicidal 
thoughts and feelings, and was on psychiatric medication.  

The veteran's wife submitted an April 1998 letter from the 
Social Security administration (SSA) to the effect that the 
veteran was entitled to monthly retirement benefits.  

A September 1998 VA psychiatric examination report provides 
that the veteran was married and had three children.  It was 
noted that he had worked as a bartender until 1993 when he 
retired.  It was noted that the veteran avoided eye contact, 
and was tearful and alert.  He described his recollection of 
traumatic experiences by saying that for years he was 
awakened by his wife who said that he would become agitated, 
nervous, and talk during his sleep saying such words as 
"fire" and the names of friends who were killed or wounded 
in Korea.  The veteran was unable to provide a detailed 
description of specific nightmares and said that he forgot 
their details.  He also described having flashbacks during 
which he would recall some of the wounded and dead soldiers 
he dealt with in Korea.  

The examiner noted that the content of the veteran's symptoms 
pertained to his war experience and traumatic experiences in 
Korea.  His symptoms were characterized as severe and 
chronic.  He was able to maintain his minimal personal 
hygiene and to take care of his activities of daily living.  
He tended to be anxious and his affect was depressed and 
tearful.  The Axis I diagnosis was chronic PTSD, and his Axis 
V GAF score was 40.  The examiner noted that this score 
indicated a low ability for functioning, that the veteran was 
unable to hold a job, and that his social involvement and 
functioning had been affected by his PTSD.

In a statement dated in December 1998, the veteran's treating 
VA physician stated that the veteran's PTSD resulted in 
severely disabling nightmares, sleep disturbance, extreme 
anxiety, and fear and intensive terrifying memories of his 
combat experience in Korea.  It was reported the veteran 
often awakened crying and screaming, and had made two suicide 
attempts in the past.

Based on a thorough review of the record, the Board concludes 
that the veteran's PTSD is more accurately evaluated as 100 
percent disabling.  In so finding, the Board points to the 
veteran's GAF score of 40, as recorded by the report of the 
September 1998 VA examination.  The VA examiner said that the 
veteran's PTSD was severe and chronic, and interpreted the 
GAF score of 40 as meaning that the veteran had a low ability 
for functioning, was unable to hold a job, and that his 
social involvement and functioning had been affected by his 
PTSD.  Moreover, according to the GAF Functioning Scale, such 
a score represents some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  DSM-IV;  38 
C.F.R. § 4.125 (1998).

The medical record also shows that the veteran continues to 
receive regular VA counseling and medication for his PTSD.  
In addition, the medical evidence reveals that the veteran 
has consistently complained of nightmares related to his 
Korean War trauma.  His wife has testified that his 
nightmares occur several times a week, and include physical 
actions on the veteran's part, including hitting her.  

The Board also points to the January 1995 statement by the 
veteran's VA treating physician that the veteran was severely 
disabled by his PTSD, such that he was completely 
unemployable.  In a December 1998 statement, the veteran's 
treating VA physician said that the veteran's PTSD resulted 
in severely disabling nightmares, sleep disturbance, extreme 
anxiety and fear and intensive terrifying memories of his 
combat experience in Korea. 

As there exists unrebutted competent medical opinions by a 
treating VA physician that the veteran's PTSD renders him 
unemployable, actual unemployability has been demonstrated by 
the record.  Accordingly, a 100 percent evaluation is 
warranted.

II.  Entitlement to service connection for Parkinson's 
disease, secondary to service-connected PTSD.

The veteran asserts that his PTSD, and the Clonazepam with 
which his PTSD is treated, aggravates the symptoms of his 
Parkinson's disease.  

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for Parkinson's disease, 
secondary to service-connected PTSD, is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107 (West 1991 & Supp. 
1995).  See, Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, 
the Board finds that the veteran has presented a claim which 
is not implausible when his contentions and the evidence of 
the record are viewed in the light most favorable to that 
claim.  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed.  In this 
regard, the Board notes that the veteran has been provided VA 
examinations, and VA treatment records have been obtained.  

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304 (1998).  In addition, a claimant 
with active service 

may be granted secondary service connection for disease or 
disability proximately due to or the result of a service-
connected disability or injury.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.310.

Further, in Allen v. Brown, 7 Vet. App. 439 (1995), the Court 
held that when aggravation of a non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.

A VA outpatient pharmacy summary report shows that the 
veteran was consistently prescribed Clonazepam from September 
1993 to March 1996, the most recent date reviewed.  

A January 1995 statement from the veteran's VA treating 
physician provided that the veteran suffered from serious 
Parkinson's disease which was exacerbated by his PTSD making 
his memory, walking, and thinking processes much more 
difficult.  

The report of an August 1996 VA examination reflects an 
assessment of mild Parkinson's disease which was not due to 
PTSD or the medication prescribed for the treatment of PTSD.  

Records of VA medical treatment show that the veteran has 
continued to use Clonazepam.  A January 1997 report shows 
that the veteran was prescribed Clonazepam.  In March 1997, 
it was noted that there was no change in his Clonazepam.  The 
veteran's dosage of Clonazepam was increased in December 
1997.  A January 1998 treatment note provided that the 
veteran had been tried on a number of different psychiatric 
medications for recurrent depression and PTSD with either no 
success or intolerable side-effects.   He had done the best 
with Clonazepam, and he was at risk with trio-cyclic anti-
depressants as he had AV cardiac block and right anterior 
fascicular block.  In July 1998, the veteran's Clonazepam was 
renewed at current doses.  More than one treatment report 

provides that the veteran had taken Prozac, Paxil, 
Wellbutrin, Nefazodone and Trazodone without any relief, and 
indicates that only Clonazepam had helped him out of all the 
medications he had ever taken. 

A September 1998 VA neurological examination report provides 
that the veteran was currently taking a type of Clonazepam.  
The examiner provided an assessment that the veteran had 
Parkinson's disease.  It was the examiner's medical opinion 
that the veteran's Parkinson's disease had not been 
permanently worsened by his PTSD.  The examiner explained 
that the medications that the veteran was currently taking 
for his PTSD were not contributing to worsening of his 
Parkinson's disease.  The examiner noted that, certainly, 
psychological stress can briefly worsen any neurological 
disorder, but this worsening was not permanent.  

In a December 1998 statement, the veteran's VA treating 
physician referred to concern, identified in a January 1995 
VA treatment note by another VA physician, that the veteran's 
symptoms and treatment for PTSD were exacerbating his 
Parkinson's disease. 

The veteran's treating physician additionally gave his own 
opinion that the veteran's PTSD symptoms of extreme fear and 
anxiety clearly made his Parkinson's tremor and hand, eye and 
arm discontrol substantially worse.  He also stated that 
although Clonazepam helped the veteran's PTSD anxiety, it 
worsened the balance and gait problems caused by his 
Parkinson's disease.  Thus, the veteran's treating physician 
said that it could clearly be seen that the veteran's PTSD 
exacerbated his Parkinson's disease, thus amplifying his 
overall functional "capacity."  

Based on a thorough review of the evidence, the Board finds 
that the evidence pertaining to the veteran's claim for 
service connection for Parkinson's disease, secondary to 
PTSD, is at least in equipoise.  With resolution of doubt in 
the veteran's favor, service connection is granted.  38 
C.F.R. § 3.102.


In so finding, the Board points out that the veteran's VA 
treating physician has explained in two detailed reports his 
conclusion that the veteran's PTSD symptoms, and treatment 
with Clonazepam, exacerbate his Parkinson's disease.  
Moreover, the medical evidence of record shows that 
Clonazepam is the only effective and safe treatment for the 
veteran's PTSD.  Indeed, the veteran remains on Clonazepam 
despite having tried other psychiatric drugs.  Therefore, the 
veteran's service-connected PTSD, and its required treatment 
with Clonazepam, may be said to permanently aggravate the 
veteran's pre-existing Parkinson's disease.  

The Board recognizes that some evidence of record is against 
the veteran's claim.  However, the Board finds that this 
evidence is only at least as compelling as that in support of 
the veteran's claim.  For example, the August 1996 VA 
examination report fails to explain the conclusion that the 
veteran's Parkinson's disease was not due to PTSD or the 
medication prescribed for it.  

The Board recognizes that the September 1998 VA examination 
report provides that the veteran's Parkinson's disease had 
not been permanently worsened by his PTSD.  In explaining 
this conclusion, the VA examiner stated that psychological 
stress can briefly worsen any neurological disorder, but that 
such worsening was not permanent.  However, this explanation 
ignores the fact that the aggravating agent in the present 
case is not the veteran's stress per se, but his service-
connected PTSD, which by definition prevents the veteran from 
managing stress well.  The explanation also fails to explain 
why the veteran's use of Clonazepam, which he must take for 
his service-connected PTSD, does not aggravate his 
Parkinson's disease.

Based on the above, the Board finds that service connection 
for Parkinson's disease, based on permanent aggravation by 
continued treatment for service-connected PTSD, is warranted.  



ORDER

A 100 percent evaluation for PTSD is granted, subject to the 
applicable law and regulations governing the award of 
monetary benefits.

Service connection for Parkinson's disease, secondary to 
service-connected PTSD, is granted.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

